Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1 and 7 directed to  non-elected without traverse.  Accordingly, claims 1 and 7 have been cancelled.
Examiner’s Amendment to claims:
Cancel claims 1 and 7.

The following is an examiner’s statement of reasons for allowance: 
Claims 16-29 are directed to a method of making an antibody conjugate, said method comprising the steps of: 
a) expressing an antibody from a CHO glycosylation mutant cell line encoding said antibody, wherein said CHO cell line is mutated such that N-glycans on antibodies produced by the cell have a terminal sugar which is N-acetyl glucosamine; 
b) reacting said N-acetylglucosamine with a reactive sugar in the presence of a GalT enzyme catalyst, to add said reactive sugar residue to the glycan, wherein the reactive sugar comprises a chemical functional group selected from a ketone, an aldehyde, an alkynyl, and an azide; and 

Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.

Claims 16-29 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656